UNITED STATES DISTRICT COURT                  1:i.,x:u:11:ENT
                                              [1.ECTRONICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK

CARLOS MORALES,

                      Plaintiff,           19-cv-10878 (JGK}

            - against -                    ORDER

US FOODS , INC . ,

                      Defendant.


JOHN G. KOELTL, District Judge:

      The matter is referred to Magistrate Judge Freeman for

general pretrial matters.



SO ORDERED.


Dated:      New York, New York
            January 17, 2020

                                    United States District Judge
